FOURNET, Chief Justice.
We granted certiorari in this case on relator’s showing that he was convicted under LSA-R.S. 14:95 and sentenced to serve six months in the Parish prison on a bill of information charging him with having “concealed on his person a certain dangerous weapon, to-wit, pocket knife” — in direct conflict with the jurisprudence of this State. State v. Davis, 214 La. 885, 39 So.2d 164; State v. Nelson, 38 La.Ann. 942, 58 Am.Rep. 202; see, also, State v. Scott, 39 La.Ann. 943, 3 So. 83. In the Davis case we said: “The illegal carrying of a weapon as pertinent here is defined in Section 1 of Article 95 of the Criminal Code [now LSA-R.S. 14:95] to be ‘The intentional concealment of any firearm, or other instrumentality customarily used as a dangerous weapon, on one’s person.’ It will be noted that the gravamen of the offense is the concealment on one’s person of an instrumentality customarily used as a dangerous weapon, and not the carrying of an instrument which might be so used.” 214 La. at page 887, 39 So.2d at page 164.
For the reasons assigned, the conviction and sentence of relator, Romalis Pye, are annulled and set aside, and he is ordered discharged.